     Case 8:19-cv-02176-JLS-ADS Document 1 Filed 11/11/19 Page 1 of 9 Page ID #:1


 1   Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
     MANNING LAW, APC
 2   20062 SW Birch Street, Ste. 200
 3   Newport Beach, CA 92660
     Office: (949) 200-8755
 4   DisabilityRights@manninglawoffice.com
 5

 6   Attorney for Plaintiff: JAMES RUTHERFORD
 7

 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11                                            Case No.
     JAMES RUTHERFORD, an
12                                            Complaint For Damages And
13   individual,                              Injunctive Relief For:

14                   Plaintiff,               1. VIOLATIONS OF THE
15                                               AMERICANS WITH DISABILITIES
     v.                                          ACT OF 1990, 42 U.S.C. §12181 et
16                                               seq. as amended by the ADA
17                                               Amendments Act of 2008 (P.L. 110-
     SHARON KELSCH, as an
                                                 325).
18   individual and trustee of THE
     SHARON KELSCH FAMILY
19                                            2. VIOLATIONS OF THE UNRUH
     TRUST, U/T/A dated March 29,
                                                 CIVIL RIGHTS ACT, CALIFORNIA
20   2010; and DOES 1-10, inclusive,
                                                 CIVIL CODE § 51 et seq.
21
                    Defendants.
22

23

24          Plaintiff, JAMES RUTHERFORD, an individual, (“Plaintiff”), complains of

25   Defendants SHARON KELSCH, as an individual and trustee of THE SHARON

26   KELSCH FAMILY TRUST, U/T/A dated March 29, 2010; and Does 1-10

27   (“Defendants”) and alleges as follows:

28   ////

                                               1
                                        COMPLAINT
     Case 8:19-cv-02176-JLS-ADS Document 1 Filed 11/11/19 Page 2 of 9 Page ID #:2


 1                                           PARTIES
 2          1.     Plaintiff is substantially limited in performing one or more major life
 3
     activities, including but not limited to: walking, standing, ambulating, sitting; in
 4
     addition to twisting, turning and grasping objects. As a result of these disabilities,
 5

 6   Plaintiff relies upon mobility devices, including at times a wheelchair, to ambulate.

 7   With such disabilities, Plaintiff qualifies as a member of a protected class under the
 8   Americans with Disabilities Act, 42 U.S.C. §12102(2) as amended by the ADA
 9
     Amendments Act of 2008 (P.L. 110-325) (“ADA”) and the regulations
10
     implementing the ADA set forth at 28 C.F.R. §§ 36.101 et seq. At the time of
11

12   Plaintiff’s visits to Defendants' facility and prior to instituting this action, Plaintiff

13   suffered from a “qualified disability” under the ADA, including those set forth in
14   this paragraph. Plaintiff is also the holder of a Disabled Person Parking Placard.
15          2.     Plaintiff is informed and believes and thereon alleges that Defendant
16   SHARON KELSCH, as an individual and trustee of THE SHARON KELSCH
17   FAMILY TRUST, U/T/A dated March 29, 2010, owned the property located at 298
18   South Tustin Ave., Orange, California 92866 (“Property”) on or around September
19   3, 2019.
20          3.     Plaintiff is informed and believes and thereon alleges that SHARON
21   KELSCH, as an individual and trustee of THE SHARON KELSCH FAMILY
22   TRUST, U/T/A dated March 29, 2010, owns the Property currently.
23          4.     Plaintiff does not know the true name of Defendants, its business
24   capacity, its ownership connection to the Subject Property serving KC Liquor Deli
25   (“Business”), or its relative responsibilities in causing the access violations herein
26   complained of. Plaintiff is informed and believes that each of the Defendants herein,
27   including Does 1 through 10, inclusive, is responsible in some capacity for the
28   events herein alleged, or is a necessary party for obtaining appropriate relief.
                                                  2
                                             COMPLAINT
     Case 8:19-cv-02176-JLS-ADS Document 1 Filed 11/11/19 Page 3 of 9 Page ID #:3


 1   Plaintiff will seek leave to amend when the true names, capacities, connections, and
 2   responsibilities of the Defendants and Does 1 through 10, inclusive, are ascertained.
 3                               JURISDICTION AND VENUE
 4          5.     This Court has subject matter jurisdiction over this action pursuant
 5   to 28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the ADA.
 6          6.     This court has supplemental jurisdiction over Plaintiff’s non-federal
 7   claims pursuant to 28 U.S.C. § 1367, because Plaintiff’s Unruh Civil Rights Act,
 8   California Civil Code § 51 et seq., (“UCRA”) claims are so related to Plaintiff’s
 9   federal ADA claims in that they have the same nucleus of operative facts and
10   arising out of the same transactions, they form part of the same case or controversy
11   under Article III of the United States Constitution.
12          7.     Venue is proper in this court pursuant to 28 U.S.C. §1391 because the
13   real property which is the subject of this action is located in this district and because
14   Plaintiff's causes of action arose in this district.
15                                FACTUAL ALLEGATIONS
16          8.     Plaintiff went to the Business on or about September 3, 2019 for the
17   dual purpose of purchasing store items and to confirm that this public place of
18   accommodation is accessible to persons with disabilities within the meaning federal
19   and state law.
20          9.     The Business is a facility open to the public, a place of public
21   accommodation, and a business establishment.
22          10.    Parking spaces are one of the facilities, privileges, and advantages
23   reserved by Defendants to persons at the Property serving the Business.
24          11.    Unfortunately, although parking spaces were one of the facilities
25   reserved for patrons, there were no designated parking spaces available for persons
26   with disabilities that complied with the 2010 Americans with Disabilities Act
27   Accessibility Guidelines (“ADAAG”) on September 3, 2019.
28          12.    At that time, instead of having architectural barrier free facilities for
                                                  3
                                             COMPLAINT
     Case 8:19-cv-02176-JLS-ADS Document 1 Filed 11/11/19 Page 4 of 9 Page ID #:4


 1   patrons with disabilities, Defendants have: there is no ADASAD compliant
 2   accessible or van accessible parking signage in violation of Section 502.6; the
 3   accessible parking spaces are not located on the shortest accessible route to the
 4   entrance per Section 208.3.1 (parking spaces complying with 502 that serve a
 5   particular building or facility shall be located on the shortest accessible route from
 6   parking to an entrance complying with 206.4, and where parking serves more than
 7   one accessible entrance, parking spaces complying with 502 shall be dispersed and
 8   located on the shortest accessible route to the accessible entrances. Here, two
 9   accessible parking spaces have been placed across the driveway from the entrance
10   though parking spaces closer to the entrance are available); there is no accessible
11   route connecting the parking access aisles to an accessible entrance per Sections
12   206.4 and 208.3.1 due to a drainage gutter blocking the route; at least one accessible
13   route shall be provided within the accessible parking spaces and accessible
14   passenger loading zones, public streets, and public transportation stops to the
15   accessible building or facility entrance they serve per Section 206.2.1; and, changes
16   in level between ¼ inch (6.4 mm) high minimum and ½ inch (13 mm) high
17   maximum shall be beveled with a slope not steeper than 1:2 per Section 303.3 (here,
18   there is a steeply inclined gutter on the route from the parking to the entrance
19   obstructing the accessible route).
20         13.    Subject to the reservation of rights to assert further violations of law
21   after a site inspection found infra, Plaintiff asserts there are additional ADA
22   violations which affect him personally.
23         14.    Plaintiff is informed and believes and thereon alleges Defendants had
24   no policy or plan in place to make sure that there was compliant accessible parking
25   reserved for persons with disabilities prior to September 3, 2019.
26         15.    Plaintiff is informed and believes and thereon alleges Defendants have
27   no policy or plan in place to make sure that the designated disabled parking for
28   persons with disabilities comport with the ADAAG.
                                                4
                                           COMPLAINT
     Case 8:19-cv-02176-JLS-ADS Document 1 Filed 11/11/19 Page 5 of 9 Page ID #:5


 1          16.   Plaintiff personally encountered these barriers. The presence of these
 2   barriers related to Plaintiff’s disability denies Plaintiff his right to enjoy accessible
 3   conditions at public place of accommodation and invades legally cognizable
 4   interests created under the ADA.
 5          17.   The conditions identified supra in paragraph 12 are necessarily related
 6   to Plaintiff’s legally recognized disability in that Plaintiff is substantially limited in
 7   the major life activities of walking, standing, ambulating, sitting, in addition to
 8   twisting, turning and grasping objects; Plaintiff is the holder of a disabled parking
 9   placard; and because the enumerated conditions relate to the use of the accessible
10   parking, relate to the condition of the accessible parking, relate to the use accessible
11   route to the accessible entrance, and relate to the proximity of the accessible parking
12   to the accessible entrance.
13          18.   As an individual with a mobility disability who at times relies upon a
14   wheelchair or other mobility devices, Plaintiff has a keen interest in whether public
15   accommodations have architectural barriers that impede full accessibility to those
16   accommodations by individuals with mobility impairments.
17          19.   Plaintiff is being deterred from patronizing the Business and its
18   accommodations on particular occasions, but intends to return to the Business for the
19   dual purpose of availing himself of the goods and services offered to the public and
20   to ensure that the Business ceases evading its responsibilities under federal and state
21   law.
22          20.   Upon being informed that the public place of accommodation has
23   become fully and equally accessible, he will return within 45 days as a “tester” for
24   the purpose of confirming their accessibility. Civil Rights Educ. and Enforcement
25   Center v. Hospitality Props. Trust, 867 F.3d 1093, 1096 (9th Cir. 2017).
26          21.   As a result of his difficulty experienced because of the inaccessible
27   condition of the facilities of the Business, Plaintiff was denied full and equal access
28   to the Business and Property.
                                                 5
                                            COMPLAINT
     Case 8:19-cv-02176-JLS-ADS Document 1 Filed 11/11/19 Page 6 of 9 Page ID #:6


 1          22.      The Defendants have failed to maintain in working and useable
 2   conditions those features required to provide ready access to persons with
 3   disabilities.
 4          23.      The violations identified above are easily removed without much
 5   difficulty or expense. They are the types of barriers identified by the Department of
 6   Justice as presumably readily achievable to remove and, in fact, these barriers are
 7   readily achievable to remove. Moreover, there are numerous alternative
 8   accommodations that could be made to provide a greater level of access if complete
 9   removal were not achievable.
10          24.      Given the obvious and blatant violation alleged hereinabove, Plaintiff
11   alleges, on information and belief, that there are other violations and barriers in the
12   site that relate to his disability. Plaintiff will amend the complaint, to provide proper
13   notice regarding the scope of this lawsuit, once he conducts a site inspection.
14   However, the Defendants are on notice that the Plaintiff seeks to have all barriers
15   related to his disability remedied. See Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008)
16   (holding that once a plaintiff encounters one barrier at a site, the plaintiff can sue to
17   have all barriers that relate to his disability removed regardless of whether he
18   personally encountered them).
19          25.      Without injunctive relief, Plaintiff will continue to be unable to fully
20   access Defendants’ facilities in violation of Plaintiff’s rights under the ADA.
21                                 FIRST CAUSE OF ACTION
22   VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990,
23      42 U.S.C. § 12181 et seq. as amended by the ADA Amendments Act of 2008
24                                          (P.L. 110-325)
25          26.      Plaintiff re-alleges and incorporates by reference all paragraphs alleged
26   above and each and every other paragraph in this Complaint necessary or helpful to
27   state this cause of action as though fully set forth herein.
28          27.      Under the ADA, it is an act of discrimination to fail to ensure that the
                                                  6
                                              COMPLAINT
     Case 8:19-cv-02176-JLS-ADS Document 1 Filed 11/11/19 Page 7 of 9 Page ID #:7


 1   privileges, advantages, accommodations, facilities, goods, and services of any place
 2   of public accommodation are offered on a full and equal basis by anyone who owns,
 3   leases, or operates a place of public accommodation. See 42 U.S.C. § 12182(a).
 4   Discrimination is defined, inter alia, as follows:
 5                a.     A failure to make reasonable modifications in policies, practices,
 6                       or procedures, when such modifications are necessary to afford
 7                       goods, services, facilities, privileges, advantages, or
 8                       accommodations to individuals with disabilities, unless the
 9                       accommodation would work a fundamental alteration of those
10                       services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
11                b.     A failure to remove architectural barriers where such removal is
12                       readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
13                       defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
14                       Appendix "D".
15                c.     A failure to make alterations in such a manner that, to the
16                       maximum extent feasible, the altered portions of the facility are
17                       readily accessible to and usable by individuals with disabilities,
18                       including individuals who use wheelchairs, or to ensure that, to
19                       the maximum extent feasible, the path of travel to the altered area
20                       and the bathrooms, telephones, and drinking fountains serving
21                       the area, are readily accessible to and usable by individuals with
22                       disabilities. 42 U.S.C. § 12183(a)(2).
23         28.    Any business that provides parking spaces must provide accessible
24   parking spaces. 2010 Standards § 208. Under the 2010 Standards, access aisles
25   shall be at the same level as the parking spaces they serve. Changes in level are not
26   permitted. 2010 Standards § 502.4. "Access aisles are required to be nearly level in
27   all directions to provide a surface for wheelchair transfer to and from vehicles." 2010
28   Standards § 502.4 Advisory. Here the failure to provide a level access aisle in the
                                                7
                                           COMPLAINT
     Case 8:19-cv-02176-JLS-ADS Document 1 Filed 11/11/19 Page 8 of 9 Page ID #:8


 1   designated disabled parking space is a violation of the law and excess slope angle in
 2   the access pathway is a violation of the law.
 3         29.       A public accommodation must maintain in operable working condition
 4   those features of its facilities and equipment that are required to be readily accessible
 5   to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 6         30.       Here, the failure to ensure that accessible facilities were available and
 7   ready to be used by Plaintiff is a violation of law.
 8         31.       Given its location and options, Plaintiff will continue to desire to
 9   patronize the Business but he has been and will continue to be discriminated against
10   due to lack of accessible facilities and, therefore, seeks injunctive relief to remove
11   the barriers.
12                                SECOND CAUSE OF ACTION
13       VIOLATION OF THE UCRA, CALIFORNIA CIVIL CODE § 51 et seq.
14         32.       Plaintiff re-alleges and incorporates by reference all paragraphs alleged
15   above and each and every other paragraph in this Complaint necessary or helpful to
16   state this cause of action as though fully set forth herein.
17         33.       California Civil Code § 51 et seq. guarantees equal access for people
18   with disabilities to the accommodations, advantages, facilities, privileges, and
19   services of all business establishments of any kind whatsoever. Defendants are
20   systematically violating the UCRA, Civil Code § 51 et seq.
21         34.       Because Defendants violate Plaintiff’s rights under the ADA,
22   Defendants also violated the UCRA and are liable for damages. (Civ. Code § 51(f),
23   52(a).) These violations are ongoing.
24         35.       Plaintiff is informed and believes and thereon alleges that Defendants’
25   actions constitute discrimination against Plaintiff on the basis of a disability, in
26   violation of the UCRA, Civil Code § 51 et seq., because Defendants have been
27   previously put on actual or constructive notice that the Business is inaccessible to
28   Plaintiff. Despite this knowledge, Defendants maintain its premises in an
                                                  8
                                              COMPLAINT
     Case 8:19-cv-02176-JLS-ADS Document 1 Filed 11/11/19 Page 9 of 9 Page ID #:9


 1   inaccessible form, and Defendants have failed to take actions to correct these
 2   barriers.
 3                                          PRAYER
 4   WHEREFORE, Plaintiff prays that this court award damages provide relief as
 5   follows:
 6          1.    A preliminary and permanent injunction enjoining Defendants from
 7   further violations of the ADA, 42 U.S.C. § 12181 et seq. as amended by the ADA
 8   Amendments Act of 2008 (P.L. 110-325), and UCRA, Civil Code § 51 et seq. with
 9   respect to its operation of the Business and Property; Note: Plaintiff is not invoking
10   section 55, et seq, of the California Civil Code and is not seeking injunctive relief
11   under the Disabled Persons Act (Cal. C.C. §54) at all.
12          2.    An award of actual damages and statutory damages of not less than
13   $4,000 per violation pursuant to § 52(a) of the California Civil Code;
14          3.    An additional award of $4,000.00 as deterrence damages for each
15   violation pursuant to Johnson v. Guedoir, 218 F. Supp. 3d 1096; 2016 U.S. Dist.
16   LEXIS 150740 (USDC Cal, E.D. 2016);
17          4.    For reasonable attorneys' fees, litigation expenses, and costs of suit,
18   pursuant to 42 U.S.C. § 12205; California Civil Code § 52.
19   ////
20   ////
21                               DEMAND FOR JURY TRIAL
22          Plaintiff hereby respectfully requests a trial by jury on all appropriate issues
23   raised in this Complaint.
24

25   Dated: November 11, 2019                MANNING LAW, APC
26

27                                     By: /s/ Joseph R. Manning Jr., Esq.
                                          Joseph R. Manning Jr., Esq.
28                                        Attorney for Plaintiff
                                                9
                                            COMPLAINT
